Case 2:21-cv-10733-BAF-KGA ECF No. 1, PageID.1 Filed 03/31/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 JOHN LYON,
                                           Case No.:

                                           Honorable:
                                           Magistrate:
 Plaintiff,

 v.


 MOTOR CITY CASINO
 HOTEL, LLC.

 Defendant.
                                                                       /

 MEROUEH & HALLMAN, PLLC
 Attorneys for Plaintiff
 Zachary A. Hallman, P78327
 Odey K. Meroueh, P76460
 14339 Ford Rd., 2nd Floor
 Dearborn, MI 48126
 (313) 582-7469
 zhallman@mhatlaw.com
 okm@mhatlaw.com
                                                                       /

                  PLAINTIFF’S COMPLAINT AND JURY DEMAND

        John Lyon (“PLAINTIFF”), for his Complaint against

 MotorCity Casino Hotel (“DEFENDANT”), states and alleges as

 follows:



                                     1
Case 2:21-cv-10733-BAF-KGA ECF No. 1, PageID.2 Filed 03/31/21 Page 2 of 6




                 PARTIES, JURISDICTION, AND VENUE


 1. Plaintiff John Lyon is a resident of Roseville, in the County of Macomb,

    State of Michigan.

 2. This suit is brought and jurisdiction lies pursuant to 29 USC § 2601 et seq.

    of Family Medical Leave Act of 1993 (“FMLA”).

 3. Defendant operates throughout the State of Michigan, including in this

    instant district.

 4. The events giving rise to this action occurred mostly in the City of Detroit,

    Wayne County, Michigan.

 5. At all relevant times, Plaintiff was and is an eligible employee as defined

    by the FMLA. 29 USC 2611(2). 29 CFR 825.110-111.

 6. At all relevant times, Defendant was and is an employer as defined by the

    FMLA. Id.

 7. This Honorable Court has jurisdiction pursuant to 28 USC § 1331.

 8. All the discriminatory employment practices alleged in this complaint

    occurred within the State of Michigan and by Defendants or one of its

    agents, affiliates, subsidiaries, parent organizations or some of his party

    the actions of which would hold Defendants liable.




                                       17
Case 2:21-cv-10733-BAF-KGA ECF No. 1, PageID.3 Filed 03/31/21 Page 3 of 6



                          FACTUAL ALLEGATIONS


9. Plaintiff, at all relevant times to his allegations, was an individual who met

the standards set forth under the FMLA to care for his ailing mother.

10. Plaintiff was employed as a table attendant for Defendant, and applied for,

and received, intermittent FMLA leave to attend to the care of his mother.

11. Defendant was aware at all relevant times of Plaintiff’s condition, as

Plaintiff exercised intermittent FMLA leave for instances when his mother’s

serious medial condition was exacerbated to the extent that Plaintiff needed to

take time off to care for her.

12. Plaintiff was approved from February 22, 2019 through March 8, 2019,

denied from March 9, 2019 through March 19, 2019, and then approved from

March 20, 2019 through August 21, 2019 for intermittent FMLA leave, to take

as needed.

13. Plaintiff’s denial of FMLA leave from March 9, 2019 through March 19,

2019 was unlawful.

14. Plaintiff was terminated for missing time on or around March 12, 2019,

for which he took leave to care for his mother due to her serious medical

condition, for which he was unjustifiably and unlawfully denied FMLA leave,

for which he applied.



                                       18
Case 2:21-cv-10733-BAF-KGA ECF No. 1, PageID.4 Filed 03/31/21 Page 4 of 6




                                COUNT I - UNLAWFUL DENIAL
                   OF LEAVE AND TERMINATION IN VIOLATION
                      OF THE FAMILY AND MEDICAL LEAVE ACT


 15.Plaintiff incorporates by reference herein the allegations contained in the

    foregoing paragraphs.

 16.Plaintiff is a qualified individual under the FMLA, by having a mother

    with a serious medical condition as defined by the FMLA and possessing

    such condition at all relevant times to the allegations in this Complaint.

 17.Defendants have more than fifty employees.

 18.Plaintiff had been employed by Defendant for well over a year and had

    worked more than 1,250 hours in the year preceding the dates of the

    discriminatory practices that occurred against him at all relevant times.

 19.Plaintiff had on many occasions in the past taken FMLA qualifying

    leave care for his mother and did so without issue up until he was

    without rationale, unlawfully denied such leave on or around 3/12/2021,

    despite having applied for such leave as he had previously done

    countless times without denial.



                                PRAYER FOR RELIEF

  Plaintiff prays for relief as follows:

        a. An award of damages, which includes, but is not limited to back
                                           19
Case 2:21-cv-10733-BAF-KGA ECF No. 1, PageID.5 Filed 03/31/21 Page 5 of 6



           pay, front pay, lost wages, lost employee benefits, attorney fees

           and costs, and compensatory damages, and an appropriate award

           of interest;

        b. Liquidated damages where appropriate;

        c. All damages and other relief afforded by law;

        d. An award of punitive damages where appropriate in an amount

           to be proven at trial;

        e. Attorneys’ fees, interests, and costs as provided by law; and

        f. Such other relief as the Court may deem just and

           equitable.



  DATED: 03/31/2021
          Respectfully submitted,

          BY: /s/ Zachary A. Hallman
          ZACHARY A. HALLMAN (P78327)
          Attorney for Plaintiff 14339 Ford Rd., 2nd Floor
          Dearborn, MI 48309
          (313) 582-7469



                          DEMAND FOR JURY TRIAL



        John Lyon (“PLAINTIFF”), by and through his attorneys,

  Meroueh & Hallman, LLP, hereby makes a demand for a jury trial in this
                                      20
Case 2:21-cv-10733-BAF-KGA ECF No. 1, PageID.6 Filed 03/31/21 Page 6 of 6



  matter.



 Dated: March 31, 2021
                                   Respectfully submitted,
                                   Meroueh & Hallman, LLP

                                   BY: /s/ Zachary A. Hallman
                                   ZACHARY A. HALLMAN (P78327)
                                    Attorney for Plaintiff
                                    14339 Ford Rd., 2nd
                                    Floor Dearborn, MI
                                    48309
                                    (313) 582-7469




                                   21
